 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) made this 4th day of May, 2006 by
and between Warwick Valley Telephone Company (the “Company”), a New York
corporation, and                                                             
(“Indemnitee”).
WITNESSETH:
WHEREAS, Section 722(a) of the Business Corporation Law of New York (the “BCL”)
empowers corporations to indemnify any person made, or threatened to be made, a
party to an action or proceeding ( other than one by or in the right of the
Company to procure a judgment in its favor), whether civil or criminal,
including an action by or in the right of any other corporation of any type or
kind, domestic or foreign, or any partnership, joint venture, trust, employee
benefit plan or other enterprise, which any director or officer of the Company
served in any capacity at the request of the Company, by reason of the fact that
he, his testator or intestate, was a director or officer of the Company, or
served such other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise in any capacity, against judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys` fees
actually and necessarily incurred as a result of such action or proceeding, or
any appeal therein, if such director or officer acted, in good faith, for a
purpose which he reasonably believed to be in, or, in the case of service for
any other corporation or any partnership, joint venture, trust, employee benefit
plan or other enterprise, not opposed to, the best interests of the Company and,
in criminal actions or proceedings, in addition, had no reasonable cause to
believe that his conduct was unlawful; and
WHEREAS, Section 722(c) of the BCL empowers corporations to indemnify any person
made, or threatened to be made, a party to an action by or in the right of the
corporation to procure a judgment in its favor by reason of the fact that he,
his testator or intestate, is or was a director or officer of the corporation,
or is or was serving at the request of the corporation as a director or officer
of any other corporation of any type or kind, domestic or foreign, of any
partnership, joint venture, trust, employee benefit plan or other enterprise,
against amounts paid in settlement and reasonable expenses, including attorneys’
fees, actually and necessarily incurred by him in connection with the defense or
settlement of such action, or in connection with an appeal therein, if such
director or officer acted, in good faith, for a purpose which he reasonably
believed to be in, or, in the case of service for any other corporation or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
not opposed to, the best interests of the corporation, except that no
indemnification under Section 722(c) may be made in respect of (1) a threatened
action, or a pending action which is settled or otherwise disposed of, or
(2) any claim, issue or matter as to which such person shall have been adjudged
to be liable to the corporation, unless and only to the extent that the court in
which the action was brought, or, if no action was brought, any court of
competent jurisdiction, determines upon application that, in view of all the
circumstances of the case, the person is fairly and reasonably entitled to
indemnity for such portion of the settlement amount and expenses as the court
deems proper; and
WHEREAS, the Company and the Indemnitee further recognize the substantial amount
of corporate litigation in general, which subjects directors, officers,
employees, controlling persons, agents and fiduciaries to expensive litigation
risks; and
WHEREAS, the Company and Indemnitee recognize the increasing expense of or
difficulty in obtaining liability insurance for the Company’s directors,
officers, employees, controlling persons, agents and fiduciaries, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance; and
WHEREAS, highly competent persons have become more reluctant to serve as
officers or directors of publicly-held corporations unless they are provided
with adequate protection through insurance and indemnification against risks of
claims and actions against them arising out of their service to, and activities
on behalf, of the corporation; and

34



--------------------------------------------------------------------------------



 



WHEREAS, the Indemnitee is concerned that the current protection available may
not be adequate under the present circumstances, and Indemnitee and other
directors and officers of the Company may not be willing to serve in such
capacities without additional protection; and
WHEREAS, the Company’s directors and officers have certain existing
indemnification arrangements pursuant
to the Company’s Certificate of Incorporation and By-Laws and may be entitled to
indemnification pursuant to Section 722 et seq., but the protection provided by
such indemnification is limited and its availability is uncertain as to any
particular situation; and
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability for services rendered to the Company, (ii) specific
contractual assurance that the protection promised by the Company’s Certificate
of Incorporation and By-Laws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of the Certificate of
Incorporation or By-Laws or any change in the composition of the Board of
Directors of the Company or acquisition transaction relating to the Company),
and (iii) an inducement to provide effective services to the Company as a
director or officer, as the case may be, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted under law
(including, without limitation, Section 721 of the BCL) and as set forth in this
Agreement, and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under the Company’s directors and officers
liability insurance policies; and
WHEREAS, the Company wishes to obligate itself to advance such expenses to
Indemnitee under the circumstances contemplated by this Agreement and the
Indemnitee wishes to have the Company so obligate itself as a condition for
continuing to serve as                                          of the Company;
and
WHEREAS, Section 721 of the BCL specifically provides that the indemnification
and advancement of expenses granted pursuant to, or provided by, Sections 722
through 725 of the BCL shall not be deemed exclusive of any other rights to
which a director or officer seeking indemnification or advancement of expenses
may be entitled, provided that (1) any agreement providing for such other rights
is authorized by the By-Laws of the Company, and (2) no indemnification may be
made to or on behalf of any director or officer if a judgment or other final
adjudication adverse to the director or officer establishes that his acts were
committed in bad faith or were the result of active and deliberate dishonesty
and were material to the cause of action so adjudicated, or that he personally
gained in fact a financial profit or other advantage to which he was not legally
entitled.
WHEREAS, Article X, Section 3 of the Company’s By-Laws permits the Company to
provide indemnification to its officers and directors beyond that permitted by
Section 722 et seq., as required by Section 721; and
WHEREAS, the Board of Directors of the Company has authorized and directed the
proper officers of the Company to enter into this Agreement in the name of or on
behalf of the Company;
NOW, THEREFORE, in consideration of the premises, the agreements herein set
forth, and other good and valuable consideration, the Company and Indemnitee
hereby agree as follows:
ARTICLE I
     Section 1.01. DEFINITIONS. As used in this Agreement, the following terms
have the following meanings, unless a Section of this Agreement specifically
provides otherwise:

  1.   “Agreement” means this Indemnification Agreement and any amendments
pursuant to Section 7.01 of this Agreement.     2.   “Board” means the Board of
Directors of the Company.     3.   “Change in Control” shall have occurred in
any of the following circumstances occurring after the date of this Agreement:
(i) an occurrence of an event required to be reported with respect to the
Company in response to item 6(e) of Schedule 14A or Regulation 14A (or in
response to any similar item on any similar schedule or form) under the Exchange
Act, regardless of whether the Company is then subject to such reporting
requirement; (ii) a Business

35



--------------------------------------------------------------------------------



 



      Combination (as defined in Article Fifth of the Company’s Certificate of
Incorporation) shall take place which has not been approved pursuant to
Sub-paragraph 2(a) of such Article Fifth; (iii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall have
become, without prior approval of the Company’s Board, the “beneficial owner”  
      (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then     4.   outstanding voting securities (provided
that as used in clause (iii), the term “person” excludes a trustee or other
fiduciary holding securities under an employee benefit plan of the Company),
(iv) there occurs a merger or consolidation of the Company with another entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 51% of
the combined voting power of the voting securities of the surviving or resulting
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving or resulting entity; (v) all or substantially all the
assets of the Company are sold or otherwise disposed of in a transaction or
series of related transactions; (vi) the approval by the stockholders of the
Company of a complete liquidation of the Company or the sale or other
disposition of all or substantially all of the assets of the Company, or
(vii) the individuals who on the date of this Agreement constitute the Board
(including, for this purpose, any new director whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who were directors on the date
hereof or whose election or nomination was so approved) cease for any reason to
constitute at least a majority of the members of the Board.     5.   “Company”
means Warwick Valley Telephone Company and any parent, affiliate, subsidiary and
any successors (whether direct or indirect by purchase, merger, consolidation,
or otherwise) and any assigns.     6.   “Controlling Person” means any person
who controls Indemnitee or Indemnitee’s Spouse or any person or entity who may
be liable within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended.    
7.   “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advancement
of Expenses is sought by Indemnitee, Indemnitee’s Spouse, or a Controlling
Person.     8.   “Expenses” means any and all costs and fees reasonably incurred
in connection with any Proceeding including, without limitation, costs and fees
reasonably incurred by counsel, consultants and experts, including all costs and
fees reasonably incurred in connection with the enforcement of this Agreement.  
  9.   “Independent Counsel” means the law firm or a member(s) of a law firm,
that is experienced in matters of corporate law and neither currently is, nor in
the past five years has, been retained by the Company or Indemnitee,
Indemnitee’s Spouse or any Controlling Person with respect to any matter
materially related to the Proceeding for which indemnification is being sought
and otherwise complies with any requirements of independence that may be
applicable. Prior service as Independent Counsel under this Agreement or in any
similar capacity with respect to any dispute involving the Company shall be
grounds for disqualification from serving as Independent Counsel. This Agreement
is not intended to and does not supersede any obligation incumbent upon
Independent Counsel pursuant to applicable standards of professional conduct.
Independent Counsel shall be an independent decision-maker and shall not owe any
fiduciary responsibility to, or have any attorney-client relationship with, any
of the Company, Indemnitee, Indemnitee’s Spouse or any Controlling Person.    
10.   “Liabilities” means all judgments, fines (including any excise taxes
assessed with respect to any employee benefit plan), penalties and amounts paid
in settlement and other liabilities (including all interest, assessments and
other charges paid or payable in connection with or in respect of any such
amounts) arising out of or in connection with any Proceeding; provided that
Liabilities shall not include any Expenses.

36



--------------------------------------------------------------------------------



 



  11.   “Proceeding” means any reasonably foreseeable, threatened, pending or
completed action, suit, hearing, investigation or inquiry (whether internal or
external), arbitration or other alternative dispute mechanism, or other
proceeding, whether civil, criminal, administrative, regulatory, congressional
or investigative investigations, including, without limitation any action, suit
or hearing seeking injunctive or declarative relief regarding the existence of
any fiduciary     12.   duty, brought or conducted by any third party or by or
in the right of the Company or an affiliate of the Company.     13.   “Spouse”
means the person with whom Indemnitee has entered into a lawful marriage, civil
union or domestic partnership arrangement that has not been annulled, dissolved,
or otherwise invalidated or terminated under the law of the jurisdiction in
which it was entered.     14.   “State” means any of the fifty states, the
District of Columbia and any territory of the United States.     15.   “To The
Fullest Extent Authorized By Law” means (i) to the fullest extent permitted by
the BCL as in effect on the date of this Agreement, and (ii) to the fullest
extent authorized or permitted by any amendments to or replacements of the BCL
adopted after the date of this Agreement that increases the extent to which a
corporation may provide indemnification, and shall be understood to include
indemnification for Liabilities and Expenses and the advancement of funds for
Expenses to the extent permitted by the BCL for indemnification or advancement
under an agreement permitted pursuant to Section 721, clause (iii) of the BCL,
subject only to any prohibitions or limitations set forth expressly in the BCL
as being applicable even with respect to such an agreement, such as the proviso
set forth in Section 721 of the BCL immediately after such clause (iii).

ARTICLE II
Section 2.01. SERVICES BY INDEMNITEE. Indemnitee hereby agrees to serve or
continue to serve the Company, for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation or is removed, subject to
the terms of any retention agreement between Indemnitee and the Company.
ARTICLE III
Section 3.01. INDEMNIFICATION GENERALLY. The Company will indemnify, pay on
behalf of, or will reimburse Indemnitee, Indemnitee’s Spouse and each
Controlling Person who is or was made a party or a witness or other participant
in or is or was threatened to be made a party or a witness or other participant
in any Proceeding, by reason of the fact that such person was or may be deemed
the legal representative, or a director, officer, employee or agent of the
Company or is or was or may be deemed serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, or other enterprise against any and all Expenses and Liabilities
actually and reasonably incurred To The Fullest Extent Authorized By Law;
provided however, that no indemnification shall be made to or on behalf of
Indemnitee if a judgment or other final adjudication adverse to Indemnitee
establishes that (i) Indemnitee’s acts were committed in bad faith or were the
result of active and deliberate dishonesty and were material to the cause of
action so adjudicated, or (ii) Indemnitee personally gained in fact a financial
profit or other advantage to which Indemnitee was not legally entitled. Any acts
of Indemnitee which are so finally adjudged or adjudicated to constitute
intentional illegal conduct shall be presumed to have been committed in bad
faith.
Section 3.02. SUCCESSFUL DEFENSE; PARTIAL SUCCESS. Except to the extent set
forth in the proviso in Section 3.01, the obligation of the Company set forth in
such Section is not limited to only those circumstances in which Indemnitee,
Indemnitee’s Spouse or any Controlling person is wholly or partially successful
on the merits or otherwise in the defense of any Proceeding.
Section 3.03. WITNESS EXPENSES. This Agreement shall not in any way limit or
affect the Company’s power to pay (in advance or otherwise) or reimburse
expenses reasonably incurred by Indemnitee, Indemnitee’s Spouse or any
Controlling Person in connection with the appearance by any of them as a witness
in any Proceeding at a time when the person appearing as a witness has not been
formally named a defendant or respondent in or to such Proceeding.

37



--------------------------------------------------------------------------------



 



ARTICLE IV
Section 4.01. ADVANCES; WRITTEN REQUEST. The Company shall advance to
Indemnitee, Indemnitee’s Spouse and each Controlling Person any and all Expenses
actually and reasonably incurred by such person in connection with any
Proceeding within 14 calendar days of receipt of a written request for
advancement, which may be delivered to the Company at such time and from time to
time as Indemnitee, Indemnitee’s Spouse or each Controlling Person deems
appropriate in such person’s discretion, whether prior to or after final
disposition of any Proceeding.
Section 4.02. SUFFICIENCY OF WRITTEN REQUEST FOR ADVANCES. A written request for
advancement that conveys, without the need to do so verbatim, that Indemnitee,
Indemnitee’s Spouse or the respective Controlling Person believes in good faith
that such person is entitled to advancement of expenses under the terms of this
Agreement shall be sufficient to invoke the right to advancement under
Section 4.01.
Section 4.03. PROMISE TO REPAY. Indemnitee, Indemnitee’s Spouse and each
Controlling Person hereby each agree and promise that such person shall promptly
repay any and all advanced Expenses to the Company if and to the extent it is
ultimately determined, under the procedure set forth in Section 723(b) of the
BCL, that such person is not entitled to indemnification under Section 3.01
above or has received reimbursement or advances for Expenses in excess of the
amount to which such person is entitled.
ARTICLE V
Section 5.01. NOTICE TO COMPANY. Indemnitee, Indemnitee’s Spouse and each
Controlling Person shall notify the Company in writing as soon as reasonably
practicable after being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding with
respect to which Indemnitee, Indemnitee’s Spouse or any Controlling Person
intends to seek indemnification or advancement of Expenses and Liabilities under
this Agreement.
Section 5.02. NOTICE BY COMPANY. The Company shall notify Indemnitee,
Indemnitee’s Spouse and each Controlling Person in writing as soon as reasonably
practicable after being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding with
respect to which Indemnitee, Indemnitee’s Spouse or any Controlling Person may
be entitled to indemnification or advancement under this Agreement.
Section 5.03. DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION. (a) Upon the
final disposition of the matter that is the subject of the request for
indemnification delivered pursuant to this Article, a determination shall be
made with respect to Indemnitee’s entitlement thereto in the specific case in
the manner set forth in section 723(b) of the BCL.
(b) If it is determined that Indemnitee, Indemnitee’s Spouse or a Controlling
Person is entitled to indemnification, payment to such person shall be made
within 10 calendar days after such determination.
Section 5.03. COOPERATION WITH INDEPENDENT COUNSEL. In connection with any
determination of entitlement to indemnification in the manner set forth in
Section 723(b) of the BCL that involves the use of Independent Counsel,
Indemnitee, Indemnitee’s Spouse and each Controlling Person and the Company
agree to reasonably cooperate with the Independent Counsel including providing,
upon reasonable request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the party of whom the request was made and reasonably necessary to
such determination.
Section 5.04. PAYMENT OF INDEPENDENT COUNSEL. The Company agrees to pay all
Expenses incurred by Indemnitee, Indemnitee’s Spouse or each Controlling Person
in so cooperating with Independent Counsel in making such determination
(irrespective of the determination as to Indemnitee, Indemnitee’s Spouse or each
Controlling Person’s entitlement to indemnification), and the Company
indemnifies and agrees to hold such persons harmless from such Expenses.

38



--------------------------------------------------------------------------------



 



Section 5.05. OBJECTIONS TO SELECTION OF INDEPENDENT COUNSEL. Following receipt
of notice of the selection of Independent Counsel, if any, the party receiving
the notice may, within 10 calendar days, deliver to the other party a written
objection to such selection; provided that such objection may be asserted only
on the ground that Independent Counsel selected does not meet the requirements
of “Independent Counsel” as defined in Article I of this Agreement, and the
objection shall set forth with particularity the factual
basis for such assertion. Absent a proper and timely objection, the person
selected shall act as Independent Counsel. If a proper and timely objection is
made, the person selected may not serve as Independent Counsel unless and until
such objection is withdrawn or the competent New York state court (or, at
Indemnitee’s option, pursuant to an arbitration) has determined that such
objection is without merit. If, within 20 days after receipt by the Company of a
request for indemnification pursuant to this Agreement, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee,
Indemnitee’s Spouse or a Controlling Person may petition the competent New York
state court (or, at such person’s option an arbitration) for resolution of any
objection which shall have been made to the selection of Independent Counsel
and/or for the appointment of another person as Independent Counsel, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel.
Section 5.06. APPEAL RIGHT. Indemnitee, Indemnitee’s Spouse and each Controlling
Person and the Company shall have the right to appeal any decision of the
Disinterested Directors, the Board or Independent Counsel to the competent New
York state court, or, at Indemnitee’s, Indemnitee’s Spouse’s or the Controlling
Person or Company’s sole option, to an arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Any such adjudication
or arbitration shall be conducted in all respects as a de novo trial or
arbitration on the merits. In any such adjudication or arbitration the
presumptions and burdens articulated in Article VI shall apply.
Section 5.07. VALIDITY OF AGREEMENT. The Company shall not oppose the right of
Indemnitee, Indemnitee’s Spouse or any Controlling Person to seek any
adjudication or arbitration sought under the terms of this Agreement and shall
be precluded from asserting that the procedures or presumptions contained herein
are not valid, binding or enforceable and shall stipulate in any such
adjudication or arbitration that the Company is bound by all of the provisions
of this Agreement.
ARTICLE VI
Section 6.01. PRESUMPTIONS AND BURDENS OF PROOF. Indemnitee, Indemnitee’s Spouse
and each Controlling Person shall be entitled to a presumption that such person
is entitled to indemnification, advancement of fees or both under this Agreement
if the notice requirement of Section 5.01 has been met. The Company shall bear
the burden of proving, by a preponderance of the evidence that Indemnitee,
Indemnitee’s Spouse or the Controlling Person is not entitled to indemnification
or advancement. Neither a determination by the Disinterested Directors, the
Board or by Independent Counsel against Indemnitee, Indemnitee’s Spouse or a
Controlling Person, nor the termination of any Proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contrendere, or its
equivalent, shall create a presumption that Indemnitee, Indemnitee’s Spouse or a
Controlling Person is not entitled to indemnification or advancement or
otherwise affect the burden of proof or persuasion in any subsequent Proceeding.
ARTICLE VII
Section 7.01. AMENDMENT. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.
Section 7.02. BINDING EFFECT. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it in
order to induce Indemnitee to serve the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving the Company.

39



--------------------------------------------------------------------------------



 



(b) This Agreement shall be binding upon, and inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Company, by written agreement
in the form and substance reasonably satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
(c) The indemnification and advancement of expenses provided by this Agreement
shall continue as to a person who has ceased to be a director, officer, employee
or agent or is deceased and shall inure to the benefit of the heirs, executors,
administrators or other successors of the estate of such person.
(d) Except to the extent, if any, as may be required by the BCL with respect to
agreements to indemnify or advance expenses, all rights and obligations of the
Company and Indemnitee, Indemitee’s Spouse and any Controlling Person hereunder
shall continue in full force and effect despite the subsequent amendment or
modification of the Company’s Certificate of Incorporation or By-Laws, as such
are in effect on the date hereof, and such rights and obligations shall not be
affected by any such amendment or modification, any resolution of directors or
shareholders of the Company, or by any other corporate action which conflicts
with or purports to amend, modify, limit or eliminate any of the rights or
obligations of the Company and/or of Indemnitee, Indemnitee’s Spouse or any
Controlling Person hereunder, except as set forth in Section 7.01 hereof.
Section 7.03. CONSENT TO JURISDICTION. Except with respect to any arbitration
commenced by Indemnitee, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action, suit or other proceeding arising out
of or in connection with this Agreement shall be brought only in a competent New
York state court and any New York court to which an appeal may be taken in such
action, suit or other proceeding (the “New York Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the New York
Court for purposes of any action, suit or other proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action, suit or other proceeding in the New York Court, and (iv)
waive, and agree not to plead or to make, any claim that any such action, suit
or other proceeding brought in the New York Court has been brought in an
improper or inconvenient forum.
Section 7.04. CONTRIBUTION. To The Fullest Extent Authorized By Law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee,
Indemnitee’s Spouse or any Controlling Person for any reason, the Company, in
lieu of indemnifying Indemnitee, Indemnitee’s Spouse and each Controlling
Person, shall contribute to the amount reasonably incurred whether for
Liabilities and/or Expenses in connection with a Proceeding or other expenses
related to an indemnifiable event or transaction under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such other proceeding in order to reflect the relative benefits received by
the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving rise to such other proceeding; and/or the relative fault of the Company
and Indemnitee in connection with such event(s) and/or transaction(s).
Section 7.05. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
Section 7.06. DEFENSE OF CLAIMS. The Company shall be entitled to participate in
any proceeding at its own expense. The Company shall not settle any Proceeding
(in whole or in part) in a manner that imposes any expense, liability or
limitation on Indemnitee, Indemnitee’s Spouse or any Controlling Person without
his, her or its prior written consent unless the Company first indemnifies such
person. Such consent shall not be unreasonably withheld. Indemnitee,
Indemnitee’s Spouse or any Controlling Person shall not settle any Proceeding
(in whole or in part) in a manner that imposes any expense, liability or
limitation on the Company without the Company’s prior written consent. Such
consent shall not be unreasonably withheld.
Section 7.07. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to the matters covered herein and supersedes
all prior oral or written understandings or agreements with respect to the
matters covered herein, except that, this Agreement shall not supersede any

40



--------------------------------------------------------------------------------



 



indemnification provisions contained in any other agreement, between the Company
and the Indemnitee the primary purpose of which is to provide rights other than
indemnification, including but not limited to, employment and severance
agreements. This Section shall not be construed to limit any other rights
Indemnitee, Indemnitiee’s Spouse, or each Controlling Person may have under the
Company’s Certificate of Incorporation and Bylaws, applicable law or otherwise.
Section 7.08. GOVERNING LAW. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the local law of the State of New York.
Section 7.09. HEADINGS. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
Section 7.10. IMPUTATION. The knowledge or actions or failure to act on the part
of any fiduciary of the Company shall not be imputed to Indemnitee, Indemnitee’s
Spouse or any Controlling Person for purposes of determining entitlement to
indemnification under this Agreement.
Section 7.11. LIABILITY INSURANCE. The Company shall obtain and maintain with
reputable insurance companies an insurance policy or policies providing general
and/or directors and officers liability insurance on terms with respect to
coverage and amount (including with respect to the payment of expenses) no less
favorable than those of such policy or policies in effect on the date hereof
except for any changes approved by the Board prior to a Change in Control.
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any member
of the Board. Upon request by Indemnitee, Indemnitee’s Spouse or any Controlling
Person, the Company shall provide to such person copies of any such policy or
policies in effect. The Company shall promptly notify Indemnitee, Indemnitee’s
Spouse and each Controlling Person of any material change in the insurance
coverage.
Section 7.12. SEVERABILITY. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable To The
Fullest Extent Authorized By Law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 7.13. NOTICES. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed, (b) if mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile transmission
and fax confirmation is received, on the next business day following the date on
which such facsimile transmission was sent. Addresses for notice to either party
are as shown on the signature page of this Agreement, or such other address as
any party shall have given by written notice to the other party as provided
above.
Section 7.14. STATUTE OF LIMITATIONS. The Company agrees not to assert that a
claim for indemnification is barred by the statute of limitations as an
affirmative defense or otherwise.

41



--------------------------------------------------------------------------------



 



Section 7.15. SUBROGATION. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, Indemnitee’s Spouse and each Controlling Person, who
shall execute all papers required and take all actions necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee, Indemnitee’s Spouse or any Controlling Person has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise. The Company’s obligation to indemnify or advance expenses
hereunder to Indemnitee who is or was serving as a director, officer, employee,
agent or fiduciary of another partnership, joint venture, trust or other
enterprise at the request of the Company shall be reduced by any amount
Indemnitee, Indemnitee’s Spouse or any Controlling Person has actually received
as indemnification or advancement of expenses from such partnership, joint
venture, trust or other enterprise.
Section 7.16. TRUST. The Company shall, within 30 days of receipt of written
request by Indemnitee, Indemnitee’s Spouse or any Controlling Person, establish
a trust for the benefit of Indemnitee, Indemnitee’s Spouse or the Controlling
Person and from time to time within 10 days of receipt of written request by
Indemnitee, Indemnitee’s Spouse or any Controlling Person, fund the trust in an
amount sufficient to satisfy any and all Expenses anticipated in good faith to
be reasonably incurred in connection with any Proceeding as stated in
Indemnitee’s, Indemnitee’s Spouse’s or the Controlling Person’s written request
that the trust be funded. Any dispute arising under this Section shall be
decided by Independent Counsel who shall be selected in accordance with the
terms of Article V. Any determination by Independent Counsel may be appealed by
Indemnitee, Indemnitee’s Spouse or any Controlling Person in accordance with the
terms of Article V. The presumptions and burdens of proof articulated in
Article VI shall apply to any dispute arising under this Section.
Section 7.17. USE OF CERTAIN TERMS. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
Section, or other subdivision. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.
Section 7.18. WAIVERS. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of the party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof of the exercise of any other right, power or privilege
hereunder.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

              WARWICK VALLEY TELEPHONE COMPANY
 
       
 
  By:    
 
            Name:     Title:     Address:
 
            INDEMNITEE
 
                  Name:     Address:

42